
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27


Summary of Proposed Employment Terms for Lance Boxer


1.Title:    President and Chief Executive Officer, reporting to the Board of
Directors.

2.Term:    Initial term of 2 years; automatic 1-year renewals following
expiration of the initial term unless either party provides 60 days written
notice of non-renewal.

3.Compensation/Benefits:

A.Base Salary:    $400,000 per annum, subject to annual increases as may be
determined by the Board.

B.Discretionary Bonus:    Eligible to earn an annual bonus targeted at 50% of
base salary upon attainment of certain defined performance objectives, to be
determined by the Board.

C.Stock Options:    In addition to the option to purchase 600,000 shares of
Company common stock granted to Lance Boxer ("Mr. Boxer") on November 13, 2002,
Mr. Boxer also shall be granted the following options, concurrent with his
execution of this Summary Term Sheet:

a.an option to purchase 1,000,000 shares of common stock, at fair market value,
as determined based upon the closing sale price for such stock on the date
Mr. Boxer signs this Summary Term Sheet. The shares will vest upon the fifth
anniversary of the date Mr. Boxer signs this Summary Term Sheet if he is
employed by the Company on such date on a substantially full time basis (other
than as a member of the Board), provided, however, that if Mr. Boxer becomes
Chief Executive Officer of the Company prior to such date, the shares shall vest
immediately upon Mr. Boxer being elected by the Board as Chief Executive
Officer, and shall become exercisable if Mr. Boxer remains employed by the
Company as its Chief Executive Officer twelve (12) months thereafter (or, if
earlier, upon a change in control of the Company). The shares will be
non-qualified and will be granted under the NASDAQ rules as an "inducement"
grant outside of the Company's 1999 Stock Plan.

b.an option to purchase 2,150,000 shares of common stock, at fair market value,
as determined based upon the closing sale price for such stock on the date
Mr. Boxer signs this Summary Term Sheet. The shares will vest in equal annual
installments over a four-year period, with 25% vesting on the first anniversary
date of his execution of the Summary Term Sheet, and the remaining 75% vesting
in 25% installments at the following three anniversary dates thereafter,
provided Mr. Boxer is employed by the Company on a substantially full time basis
(other than as a member of the Board) on each such anniversary date. The shares
will be non-qualified and will be granted under, and pursuant to the terms of,
the 1999 Stock Plan.



D.Other Benefits:    Eligible to participate in benefit plans and programs
generally made available to senior level executive employees.

E.Review Fees:    Will be reimbursed for reasonable legal fees incurred in the
review of the definitive employment agreement, subject to a cap of $3,000.



4.Early Termination/Severance Obligations:

A.Mr. Boxer's employment may be terminated prior to the expiration of the term
upon: (1) his death or disability; (2) termination by the Company for cause;
(3) termination by the Company without cause (requires 30 days prior written
notice); or (4) termination by Mr. Boxer (requires 30 days prior written
notice).

B.If Mr. Boxer's employment is terminated by the Company without cause, he is
entitled to the following payments and benefits. First, his base salary will
continue for a period of 6 months.

--------------------------------------------------------------------------------

Second, during the 6-month salary continuation period, the Company shall pay the
cost of any COBRA coverage elected by Mr. Boxer, at the same rate it pays for
health coverage for its active employees (with Mr. Boxer paying any employee
paid portion). Third, any options that otherwise would have vested, absent such
termination, in the following 12-month period, will vest upon Mr. Boxer's
termination of employment. Mr. Boxer will be entitled to exercise all vested
options for a period of 9 months following his last day of active employment;
provided, however, that the option shares whose vesting accelerated in
accordance with the preceding sentence may be exercised for a period of 15
months following his last day of active employment. These payments and benefits
are conditioned upon execution of a release by Mr. Boxer in a form satisfactory
to Company.

Cause is defined as (1) Mr. Boxer's breach of the employment agreement, which he
shall be required to execute; (2) conduct by Mr. Boxer amounting to fraud,
embezzlement, or misconduct in connection with his employment duties;
(3) conviction of Mr. Boxer of a felony or an indictment that results in
material injury to the Company's property, operations or reputation; (4) willful
failure of Mr. Boxer to comply with reasonable directions of the Board (with a
30-day opportunity to cure); or (5) willful misconduct by Mr. Boxer in
performing his duties under the employment agreement (with a 10-day opportunity
to cure).

5.Non-Compete/Non-Solicitation:    The employment agreement contains a 1-year
post-employment termination non-compete and non-solicitation of employees and
customers and also prohibits disclosures of confidential information.

6.Disputes:    Resolution of disputes under the employment agreement is to be
through arbitration to be conducted in Illinois and the employment agreement is
to be governed by Illinois law.

Other than the grant of the stock options referenced in Paragraph 3C, the terms
set forth in this Summary Term Sheet are subject to, and conditioned upon, the
execution of a definitive employment agreement, which agreement shall be
effective if executed within thirty (30) days of the date Mr. Boxer is elected
by the Board of Directors to be Chief Executive Officer of the Company.

Agreed to this 28 day of February, 2003.

/s/ LANCE B. BOXER

--------------------------------------------------------------------------------

Lance B. Boxer             Universal Access Global Holdings, Inc.
 
 
By:
 
/s/  KEVIN POWER      

--------------------------------------------------------------------------------

    Its:   Director

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


Summary of Proposed Employment Terms for Lance Boxer
